Citation Nr: 1038842	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for hypertension to 
include as secondary to a service-connected disability.  

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for diabetes mellitus. 

5.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a urinary bladder 
disability.

6.  Entitlement to service connection for a kidney disability. 

7.  Entitlement to service connection for diabetic retinopathy.  

8.  Entitlement to service connection for peripheral neuropathy.  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On the claim of service connection for a hearing loss disability, 
the Veteran asserts that he has hearing loss due to noise 
exposure aboard the USS Canberra.  After service, VA records show 
mild left ear hearing loss.  In January 2007, a private hearing 
instrument specialist stated that it is more likely than not that 
the Veteran had hearing loss related to service.  





On the claim of service connection for a hearing loss disability, 
the Board determines that a VA examination and medical opinion is 
needed to decide the claims under the duty assist. 

On the claim of service connection for tinnitus, in a rating 
decision in June 2003, the RO denied service connection for 
tinnitus.  In October 2003, the Veteran filed a notice of 
disagreement.  The RO developed the claim for tinnitus as a claim 
to reopen, but as the claim has been on appeal since June 2003, 
finality had not attached to the rating decision June 2003 and 
new and material evidence need not be presented.  

On the claim of service connection for hypertension, in a rating 
decision in June 2003, the RO denied service connection for 
hypertension.  In October 2003, the Veteran filed a notice of 
disagreement.  The RO developed the claim for hypertension as a 
claim to reopen, but as the claim has been on appeal since June 
2003, finality had not attached to the rating decision June 2003 
and new and material evidence need not be presented. 

On the application to reopen the claim of service connection for 
diabetes mellitus, in a rating decision in October 2004, the RO 
denied reopening the claim.  The Board reasonably construes the 
Veteran's statement in February 2005 as a notice of disagreement 
to the rating decision in October 2004. 

On the application to reopen the claim of service connection for 
a urinary bladder disability, in the rating decision in December 
2005, the RO denied reopening the claim.  The Board reasonably 
construes the Veteran's statement in September 2006 as a notice 
of disagreement with the rating decision. 

On claim of service connection for a kidney disability, in rating 
decision in August 2006, the RO denied the claim.  The Board 
reasonably construes the Veteran's statement in September 2006 as 
a notice of disagreement with the rating decision. 



On the claims of service connection for diabetic retinopathy and 
for peripheral neuropathy, in rating decision in June 2009, the 
RO denied the claims.  In September 2009, the Veteran timely 
filed a notice of disagreement. 

As a statement of the case on these claims has not been issued, 
the Board is required to remand the claims.  Manlicon v. West, 12 
Vet. App. 238 (1999).  And all the subsequent adjudications by 
the RO are held in abeyance until these claims are finally 
adjudicated. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology 
examination to determine:

a).  Whether the Veteran has a hearing loss 
disability and, if so,  

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current hearing loss 
disability is related to the Veteran's 
noise exposure aboard ship. 

The examiner is asked to consider whether 
the Veteran has post-service occupational 
noise exposure. 







If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, namely, the 
in-service noise exposure as described by the 
Veteran, is not more likely than any other to 
cause the Veteran's current hearing loss and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge.

The Veteran's file should be made available 
to the examiner for review.  

2.  After the development has been completed, 
adjudicate the claim of service connection 
for a hearing loss disability.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.

3.  Furnish the Veteran and his 
representative a statement of the case on the 
claims for service connection for tinnitus, 
for hypertension, for a kidney disability, 
for diabetic retinopathy, and for peripheral 
neuropathy; and, whether new and material 
evidence has been presented to reopen claims 
of service connection for diabetes mellitus 
and for a urinary bladder disability.  

In order to perfect an appeal of the claims, 
the Veteran must still timely file a 
substantive appeal.






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


